DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US PUB 20070132648, hereinafter Abe) in view of Rasmussen (US PUB. 20190208341, hereinafter Rasmussen).
Regarding claim 1, Abe discloses a magnetic-inductive antenna for a hearing instrument (e.g. an antenna device 42 for an electronic device), (see at least the abstract and figure 4), the antenna comprising: two antenna surfaces formed of mutually separate magnetic, flexible foil blanks (e.g. a pair of foil elements 80), (see figure 4A); an antenna winding (e.g. coil winding 68); and a base (e.g. a base portion 70 with extensions 78b) wound with said antenna winding (see figure 4A), said base having end sides and a respective opening in each of said end sides (e.g. a right and
 a left side openings at each extension 78b) for receiving a respective one of said foil blanks (e.g. each of the antenna foils 80 is inserted into respective left and right openings on the extensions 78b), (see Abe, [0050]-[0052] and [0058]-[0061], figures 4A-4B).
Abe does not explicitly disclose that the antenna is for a hearing instrument.
However, Rasmussen in the same field of endeavor teaches that it is well known in the art to provide an antenna (e.g. antenna 24) in a hearing instrument (e.g. a hearing aid) as demonstrated by in at least the abstract, [0048], [0050], figures 1 and 2. Thus, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate the antenna device of Abe in a hearing instrument as taught by Rasmussen in order to satisfy an intended use or purpose.

Regarding claim 2, Abe as modified by Rasmussen discloses the antenna according to claim 1, wherein said base is formed of a hollow main body (e.g. hollow core case 78 with apertures in extensions 78b) having an interior into which said two foil blanks (foil structures 80) are inserted and overlap or butt against one another (see Abe, figures 4A-4B).

claim 3, Abe as modified by Rasmussen discloses the antenna according to claim 2, wherein said main body is a ferrite core or a support formed of non-magnetic material (e.g. a core case 78 formed of synthetic resin material), (see Abe, [0058]-[0059], figure 4A).

Regarding claim 4, Abe as modified by Rasmussen discloses the antenna according to claim 3, wherein said non-magnetic material is plastic (e.g. synthetic resin) or ceramic (see Abe, [0058] and figure 4A).

Regarding claim 5, Abe as modified by Rasmussen discloses the antenna according to claim 2, which further comprises wedges (e.g. segment of case 78) being introduced into said openings at said end sides and clamping said foil blanks (e.g. foil elements 80) in said main body (see Abe, [0062] and figure 4A).

Regarding claim 6, Abe as modified by Rasmussen discloses the antenna according to claim 1, wherein said base includes a support formed of non-magnetic material (e.g. synthetic resin) and a ferrite core, said foil blanks (foil structures 80) being inserted between said support and said ferrite core (see Abe, [0058] and [0138], and figure 4A).

Regarding claim 7, Abe as modified by Rasmussen discloses the antenna according to claim 6, wherein said non-magnetic material is plastic (e.g. synthetic resin) or ceramic (see Abe, [0058]).

Regarding claim 8, Abe as modified by Rasmussen discloses the antenna according to claim 3, wherein said base includes a printed circuit mount (e.g. mount for printed circuit 18) for electrical connection of said antenna winding (antenna 24), said printed circuit mount having being folded around said ferrite core or support (see Rasmussen, [0053]-[0057], figures 5-7). 

Regarding claim 9, Abe as modified by Rasmussen discloses the antenna according to claim 8, wherein said printed circuit mount is flexible (see Rasmussen, [0054]).

Regarding claim 10, Abe as modified by Rasmussen discloses the antenna according to claim 6, wherein said base includes a printed circuit mount (e.g. mount for printed circuit 18) for electrical connection of said antenna winding (antenna 24), said printed circuit mount having one side placed against said ferrite core or support or being folded around said ferrite core or support (see Rasmussen, [0053]-[0057], figures 5-7).

Regarding claim 11, Abe as modified by Rasmussen discloses the antenna according to claim 10, wherein said printed circuit mount is flexible (see Rasmussen, [0054]).

Regarding claim 12, Abe as modified by Rasmussen discloses the antenna according to claim 3, which further comprises electrical contact areas (e.g. contact pad/terminal) coating said ferrite core or said support for making contact with said antenna winding (see Rasmussen, [0054]-[0055], figures 5-7).

Regarding claim 13, Abe as modified by Rasmussen discloses the antenna according to claim 6, which further comprises electrical contact areas (e.g. contact pad/terminal) coating said ferrite core or said support for making contact with said antenna winding (see Rasmussen, [0054]-[0055], figures 5-7).

claim 14, Abe as modified by Rasmussen discloses the antenna according to claim 3, wherein: said foil blanks have lugs (e.g. portion 76); said ferrite core has at least one recess being open (e.g. opening on portion 72) to at least one of said end sides for receiving said lug; and said base has a covering layer (e.g. cover case 78b) covering said at least one recess (see [0052] and [0058]-[0061], figures 4A-4B).

Regarding claim 15, Abe as modified by Rasmussen discloses the antenna according to claim 6, wherein: said foil blanks have lugs (e.g. portion 76); said ferrite core has at least one recess being open (e.g. opening on portion 72) to at least one of said end sides for receiving said lug; and said base has a covering layer (e.g. cover case 78b) covering said at least one recess (see [0052] and [0058]-[0061], figures 4A-4B).

Regarding claim 16, Abe as modified by Rasmussen discloses the antenna according to claim 14, wherein said at least one recess in said ferrite core includes two recesses (e.g. two openings at each sides) each configured for receiving a respective lug, and said ferrite core includes a web (e.g. a pair of outward flanges 78c) separating said recesses from one another (see [0052] and [0058]-[0061], figures 4A-4B).

Regarding claim 17, Abe as modified by Rasmussen discloses the antenna according to claim 15, wherein said at least one recess in said ferrite core includes two recesses e.g. two openings at each sides) each configured for receiving a respective lug, and said ferrite core includes a web (e.g. a pair of outward flanges 78c) separating said recesses from one another (see [0052] and [0058]-[0061], figures 4A-4B).

claim 18, Abe as modified by Rasmussen discloses a hearing instrument or hearing device (e.g. a hearing aid), comprising an antenna according to claim 1 (see Rasmussen, the abstract, [0048], figures 1 and 7).

Regarding claim 19, Abe discloses a method for producing a magnetic-inductive antenna for a hearing instrument (e.g. using an antenna device 42 for an electronic device), (see at least the abstract and figure 4), the method comprising the following steps: in a first step, producing a base (e.g. a base portion 70 with extensions 78b) being wound with an antenna winding (e.g. coil winding 68), and leaving openings free at end sides of the base (e.g. a right and a left side openings at each extension 78b), (see figure 4A), in a second step, producing two antenna surfaces from magnetic foil as foil blanks (e.g. from a pair of foil elements 80) being separated from one another (see figure 4A), and in a third step, connecting the foil blanks to the base by inserting each of the two foil blanks into a respective one of the openings in the base (e.g. each of the antenna foils 80 is inserted into respective left and right openings on the extensions 78b), (see Abe, [0050]-[0052] and [0058]-[0061], figures 4A-4B).
Abe does not explicitly recite a hearing instrument.
Abe does not explicitly disclose that the antenna is for a hearing instrument.
However, Rasmussen in the same field of endeavor teaches that it is well known in the art to provide an antenna (e.g. antenna 24) in a hearing instrument (e.g. a hearing aid) as demonstrated by in at least the abstract, [0048], [0050], figures 1 and 2. Thus, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate the antenna device of Abe in a hearing instrument as taught by Rasmussen in order to satisfy an intended use or purpose.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Rasmussen as applied to claim 19 above, and further in view of Hesselballe et al (US PUB 20190116435, hereinafter Hesselballe). 
Regarding claim 20, Abe as modified by Rasmussen discloses the method according to claim 19, which further comprises, in the first step, soldering the antenna winding to corresponding contact areas on the base (see Abe, [0061]-[0062]). Although Abe does not explicitly recites the use of soldering using an adhesive instead.
However, Hesselballe in the same field of endeavor teaches that it is well known in the art to employ soldering in attaching the coil winding to the core as demonstrated in [0030] and figure 7. Thus, it would have been obvious to any person having an ordinary skill the art to apply soldering as taught by Hesselballe so as to further improve the attachment integrity of the coil windings to the core, and thereby preventing accidental or unintentional disconnection.

Conclusion
The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848.  The examiner can normally be reached on Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYESOLA C OJO/Primary Examiner, Art Unit 2655